Filed:  April 6, 2000  
IN THE SUPREME COURT OF THE STATE OF OREGON
JANN CARSONand DAVID	FIDANQUE,
	Petitioners,
	v.
HARDY MYERS,Attorney General for the State of Oregon,
	Respondent,
	and
 
MAUREEN KIRK,HARRY LONSDALE, and BILL BOYER,	
	Intervenors.
____________________________
BECKY MILLER,
	Petitioner,
	v.
HARDY MYERS,Attorney General	for the State of Oregon,
	Respondent,
	and	
MAUREEN KIRK,HARRY LONSDALE, and BILL BOYER,	
	Intervenors.
(SC S47236, S47243)(Consolidated for Consideration and Opinion)
	En Banc
	On petitions to review ballot title.
	Submitted on the petition, answering memorandum of
respondent, response memorandum of intervenors, and on the record
for S47236 on March 8, 2000, and for S47243 on March 2, 2000.
	Charles F. Hinkle, Portland, filed the petition for
petitioners Carson and Fidanque.
	Gregory W. Byrne, Portland, filed the petition for
petitioner Miller.
	Kaye E. McDonald, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	Daniel W. Meek, Portland, filed the petition for
intervenors.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
PER CURIAM
These two ballot title review proceedings, which this
court has consolidated on its own motion for purposes of
consideration and decision, are brought under ORS 250.085(2). 
Petitioners are electors who timely submitted written comments to
the Secretary of State respecting the content of the draft ballot
title for a proposed measure, which has been designated by the
Secretary of State as Initiative Petition 126 (2000).  They
therefore are entitled to seek review of the resulting ballot
title for that proposed measure certified by the Attorney
General.  See ORS 250.085(2) (setting that requirement).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035 (1997). (1) See ORS 250.085(5) (setting out standard of
review).
We have considered each of petitioners' arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997).  Accordingly, we certify to the Secretary of State
the following ballot title:	
AMENDS CONSTITUTION: ADDS CAMPAIGN FINANCE DISCLOSURE, REPORTING REQUIREMENTS; RESTRICTS CONTRIBUTORS, CONTRIBUTION AMOUNTS

RESULT OF "YES" VOTE: "Yes" vote adds campaign
finance disclosure, reporting requirements, political
committee regulation; restricts contributors,
contribution amounts.


RESULT OF "NO" VOTE: "No" vote rejects: additional
campaign finance disclosure, reporting requirements,
political committee regulation; restricting
contributors, contributions.
SUMMARY: Amends Constitution.  Constitution now
requires certain campaign disclosures, guarantees
contribution methods.  Measure adds disclosure,
reporting requirements; prohibits laws restricting
payroll deduction contribution process.  "Paid advocacy
communication" receiving "political committee" funding
must state names, businesses, contribution amounts of
committee's "dominant contributors"; voters pamphlet
must list political committees supporting, opposing
each measure, candidate, with similar disclosures. 
Allows contributions, expenditures only from
individuals, "qualified corporations," "political
committees," "grass-roots nonprofit organizations." 
Limits contribution, expenditure amounts.  Allows
voter-initiated enforcement lawsuits; provides
penalties for violations.  Defines terms.  Other
provisions.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 1999 Legislature amended ORS 250.035(2) in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present proposed measure is one of those to which the 1999
act does not apply.  We therefore apply the pertinent provisions
of ORS 250.035(2) (1997).
Return to previous location.